RESOLUCIÓN
Se acoge el presente recurso como un recurso de apela-ción. 4 L.P.R.A. sec. 37(a).
A los fines de resolver el recurso y la moción en auxilio de jurisdicción presentados por el Gobernador y el Secretario de Justicia de Puerto Rico, el Tribunal estima procedente y prudente concederle a las partes la oportunidad de manifes-tar sus respectivas posiciones y contar con información adi-cional, para cuyos propósitos dispone lo siguiente:
1. La Comisión Estatal de Elecciones tendrá hasta el viernes 20 de mayo de 1988 para informar en cuanto a las medidas que ha tomado, si alguna, para implantar en las pri-marias a celebrarse el 12 de junio de 1988 mediante el sis-tema de colegio cerrado, el voto por adelantado y/o prefe-rente de personas tales como: (a) policías estatales y guar-dias municipales en servicio activo; (b) oficiales de custodia de la Administración de Corrección en servicio activo; (c) empleados de la Comisión Estatal de Elecciones en servicio *417activo el día de las primarias; (d) miembros de las Juntas locales y oficiales de la Junta de Inscripción Permanente; (e) médicos, enfermeras, personal paramédico, oficinistas y personal administrativo de los hospitales e instituciones aná-logas, ya sean públicas o privadas, que estarán trabajando el día de las primarias; (f) bomberos y miembros de la Defensa Civil en servicio activo, y (g) cualquier otro funcionario pú-blico o elector en situación análoga.
En caso de no haberse tomado dichas medidas antes del viernes, la Comisión Estatal de Elecciones deberá indicar fundamentadamente el tiempo que necesitaría para implan-tarlas, bajo el sistema de colegio cerrado, con suficiente an-telación a la fecha señalada para celebrar las primarias y, en caso de que no fuere posible implantarlas para dicha fecha, debe indicar el tiempo adicional mínimo que necesitaría para hacerlo, así como la fecha posterior en que podrían cele-brarse dichas primarias.
En dicho escrito la Comisión Estatal de Elecciones de-berá, además, fijar fundamentadamente su posición sobre el alcance y efecto de los remedios provistos por el tribunal de instancia para la celebración de las primarias bajo el sistema de colegio abierto y la posibilidad de implantarlos en o antes del 12 de junio de 1988, o la fecha posterior para la cual po-dría hacerlo.
2. La Comisión Estatal de Elecciones notificará personal-mente este escrito a todos los abogados de todas las partes en este litigio el mismo día viernes 20 de mayo de 1988.
3. Todas las partes han de presentar alegatos simultáneos el martes 24 de mayo de 1988 en o antes de las cinco (5:00) de la tarde, los cuales deberán cubrir tanto las alegaciones del recurso como los efectos de lo informado en la comparecen-cia de la Comisión Estatal de Elecciones.
4. El recurso quedará sometido a la consideración del Tribunal el martes 24 de mayo de 1988.
*4185. Esta resolución se notificará a las partes inmediata-mente por vía telefónica y personalmente.
Lo acordó el Tribunal y certifica el Secretario General. El Juez Asociado Señor Negrón García emitió voto disidente.
(Fdo.) Bruno Cortés Trigo Secretario General